Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ( US 20200245058A1) in view of Huang et al. ( US 20140169583 A1), hereinafter “ Huang”. 

As to Claim 1, Lee teaches a hybrid receiver ( hybrid speaker, abstract, Figure 3) having a fixing bracket for drivers ( upper frame 140b and lower frame 140a) and including a combination of different types of drivers ( a woofer  110 and a tweeter 120, [0024] where the woofer 110 is a dynamic type speaker , [0025] and the tweeter is a plate type electromagnetic type speaker, [0030] ), the hybrid receiver comprising: a dynamic driver including a frame ( dynamic speaker 110 [0025] having frame 140a, [0024]), a magnetic circuit, a voice coil vibrated by the magnetic circuit and a mutual electromagnetic force, and a diaphragm to which the voice coil is attached to vibrate ( a yoke 111, a low-frequency sound magnet 112, a plate 113, a low-frequency voice coil 114, and a low-frequency sound diaphragm 115, [0025] and [0026] teaches the lower frame 140a includes a frame body 142 and a woofer cover 141. Further, on [0027] In the woofer portion 110, the magnet 112 and the plate 113 are sequentially stacked inside the yoke 111 and form a cavity between the yoke 111 and the plate 113, and the voice coil 114 is attached to a bottom surface of the low-frequency sound diaphragm 115 and disposed in the cavity. The low-frequency sound diaphragm 115 includes a dome portion in a center and an edge portion on a periphery. [0028] The woofer portion 110 operates as a dynamic speaker in which a magnetic field between the magnet 112 and the yoke 111 interacts with the voice coil 114 and the low-frequency sound diaphragm 115 is vibrated when a current flow through the voice coil 114. Regarding the following:
 a balanced armature driver including a housing, a magnetic circuit, a coil, an armature magnetized by a magnetic field of the coil to interact with the magnetic circuit, a rod vertically connected to the armature, and a diaphragm vibrated by the rod, Lee teaches the tweeter portion 120, Figure 1 operates as a plate type electromagnetic speaker and is housed within sound case 144, [0030] and [0032], Figure 3. Lee teaches balanced armature type are well-known in the art and used in hearing aids because of their smaller size. [0003] Lee does not explicitly teach, the tweeter 120 is a balanced armature type electromagnetic speaker. However, Huang in related field (hybrid speaker) teaches a dual frequency coaxial earphone including an earphone casing 2, a moving coil loudspeaker unit 3 and a balanced armature loudspeaker unit 4. See at least [0023], Figure 3. On [0026] Huang teaches [0026] The balanced armature loudspeaker unit 4 is securely assembled at the rear end of the moving coil loudspeaker unit 3, so that the moving coil loudspeaker unit 3 and the balanced armature loudspeaker unit 4 are integrally formed as a whole. That is, the acoustic output orifice 211 is faced to one end of the moving coil loudspeaker unit 3 and the balanced armature loudspeaker unit 4 is securely assembled at the other end of the moving coil loudspeaker unit 3. The balanced armature loudspeaker unit 4 includes an armature vibrating diaphragm 41. The armature vibrating diaphragm 41 corresponds to the acoustic transmitting hole 321, so that the armature vibrating diaphragm 41 and the moving coil vibrating diaphragm 31 are disposed at two ends of the acoustic transmitting member 32, respectively. Preferably, the acoustic transmitting hole 321 corresponds to the center of the armature vibrating diaphragm 41, so that the center of the armature vibrating diaphragm 41 corresponds to the center of the moving coil vibrating diaphragm 31. In addition, as shown in FIG. 3, preferably the center of the armature vibrating diaphragm 41 and the center of the moving coil vibrating diaphragm 31 are located on the axis line of the acoustic transmitting hole 321, but embodiments of the disclosure are not limited thereto. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the hybrid structure as taught by Lee such that a balanced armature type electromagnetic driver is used in place of a plate type tweeter, to use the hybrid speaker in hearing aids where space is very limited and balanced armature being smaller in size can be combined with other dynamic speaker to result in a miniaturized hybrid earphone or hearing aid structures. See at least [0010] of Huang Lee in view of Huang further teaches:
 and a bracket ( 140b including low frequency sound case 143 and high frequency sound case 144 [0032] , Figure 3 of Lee) coupled to an upper portion of the diaphragm of the dynamic driver ( diaphragm 115, [0028]) and having a sound emission port configured to emit sound of the dynamic driver( 143a, [0032]), wherein the bracket (140b)has a balanced armature driver( Lee in view of Huang teaches the tweeter 120 is a balanced armature accommodated with high frequency sound case 144, [0032]) accommodation space on an upper surface thereof, the balanced armature driver( tweeter 120) is disposed such that the diaphragm(115 of woofer 110) is parallel to the upper surface of the bracket ( parallel to case 144 of frame 140b), and the housing has a sound emission hole above the diaphragm( a high-frequency outlet 144a for discharging a high-frequency sound generated in a high-frequency sound space of the tweeter portion 120. See at least Lee on [0032]).
Allowable Subject Matter
1.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651